DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of the phrase “are disclosed”. Correction is required. See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 requires the following:

    PNG
    media_image1.png
    135
    592
    media_image1.png
    Greyscale


As clearly shown in the drawings (figs 9, 14-17) and described in the specification (paragraph 72), each handle comprises a recess and a protrusion, at opposite ends of each handle. 
As seen and described, one of the 1st and 2nd handles comprises a 1st recess at one end configured to be connected to the door panel (by receive a protrusion on the door panel), and a 1st protrusion at an opposed end.
The other of the 1st and 2nd handles comprises a 2nd protrusion at one end configured to be connected to the door panel (by being received on a recess on the door panel), and a 2nd recess at an opposed end. 
Then, the 1st protrusion on one of the 1st and 2nd handles I received into the 2nd recess of the other one of the 1st and 2nd handles to thereby connect together the handles. 
Therefore, in order to continue with the examination, the claim will be interpreted as mentioned before. Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 11-14, 17 and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pat No 2,498,527 to Castle.

    PNG
    media_image2.png
    511
    1208
    media_image2.png
    Greyscale

Castle discloses a door for a vehicle (aircraft with front and rear wheels and a seat) that comprises a door body (10), a biasing latch (39, biased by a spring 37), a 1st handle (outer handle 22), a 2nd handle (inner handle 21), and a rod (38).
The 1st and 2nd handles rotating about a common rotational axis defined by a shaft (19). The 1st handle is rotatable between 1st and 2nd positions and the 2nd handle between 3rd and 4th positions. Wherein, rotation of one of the handles can rotate the other handle. Each handle comprises a lever portion (grasping part).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 2,498,527 to Castle in view of US Pat No 4,569,547 to Fayerman et al (Fayerman).
Castle fails to disclose that at least one of the handles is capable of being biased by a spring member. 

    PNG
    media_image3.png
    1080
    1524
    media_image3.png
    Greyscale

Fayerman teaches that it is well known in the art to provide a leaf spring (36) to bias a handle (20), operatively connected to another handle (40) via a common shaft (30).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide at least one of the handles described by Castle, with a spring, as taught by Fayerman, in order to bias the handle to a desired position.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 2,498,527 to Castle in view of US Pat No 7,040,675 to Ott et al (Ott). 
Castle fails to disclose that the latch interacts with a striker. Castle discloses a sliding latch.
Ott teaches that it is well known in the art to provide a latch (122 or 124) to lock a hatch or lid (100) that interacts with a striker (132, 134).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the latch described by Castle as one configured to engage a striker, as taught by Ott, in order to provide the best available way to lock the hatch or lid.

Allowable Subject Matter
Claim 4, as interpreted above, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Carlos Lugo/
Primary Examiner
Art Unit 3675



March 5, 2021